CAROL NAPLES, Plaintiff Below, Appellant,
v.
WILLIAM MILLER and LYNN MILLER, Defendants Below, Appellees.
No. 640, 2009.
Supreme Court of Delaware.
Submitted: April 7, 2010.
Decided: April 12, 2010.
Before STEELE, Chief Justice, HOLLAND, and BERGER, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 12th day of April 2010, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Order dated October 6, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.